United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 19, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-20034
                         Summary Calendar



WILLIAM S. KELLEY,

                                    Plaintiff-Appellant,

versus

THE STATE OF TEXAS; A. M. STRINGFELLOW;
JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION;
JIMMY ALFORD; LESLIE WOODS; ET AL.,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:03-CV-1347
                       --------------------

Before JOLLY, HIGGINBOTHAM, and WIENER, Circuit Judges.

PER CURIAM:*

     William Steed Kelley, Texas prisoner # 457296, appeals the

district court’s dismissal of his civil rights lawsuit pursuant

to 42 U.S.C. § 1983.   The district court’s dismissal was based,

in part, on Kelley’s failure to comply with a 1997 sanction order

issued by the Northern District of Texas, which prohibited Kelley

from filing any new complaints without first obtaining permission

from an Article III or magistrate judge (the “1997 Order”).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20034
                                 -2-

     Kelley takes issue with the district court’s treatment of

his substantive claims.    He also challenges, among other things,

the district court’s newly-imposed sanctions and denial of

Kelley’s motions for recusal and injunctive relief.     Kelley does

not address the district court’s finding that he failed to comply

with the 1997 Order.    See Balawajder v. Scott, 160 F.3d 1066,

1067 (5th Cir. 1998).

     By failing to address the issue concerning his compliance

with the 1997 Order, Kelley has abandoned any argument regarding

this basis for the dismissal of his complaint.     Yohey v. Collins,

985 F.2d 222, 225 (5th Cir. 1993).    Because Kelley failed to

comply with the 1997 Order, his request for injunctive relief was

properly denied.    Similarly, Kelley fails to explain how the

district court’s failure to conduct a show cause hearing with

respect to its newly-imposed sanctions constituted an abuse of

discretion.   In any event, based on Kelley’s history of filing

frivolous 42 U.S.C. § 1983 claims, he was not entitled to a

hearing prior to the imposition of sanctions.     See Moody v.

Baker, 857 F.2d 256, 258 (5th Cir. 1988).

     Kelley’s appeal is dismissed as frivolous.     See 5TH CIR.

R. 42.2.   Kelley’s argument that Judge Lake should recuse himself

upon remand is therefore moot.    Kelley’s motion to expedite his

appeal is denied.

     Kelley is warned that the filing of frivolous pleadings in

this court or in the district court or the prosecution of
                          No. 04-20034
                               -3-

frivolous actions or appeals will subject him to sanctions beyond

those prescribed in 28 U.S.C. § 1915(g), including monetary

penalties and restrictions on his ability to file actions and

appeals.

     APPEAL DISMISSED AS FRIVOLOUS; MOTION TO EXPEDITE
     DENIED; SANCTIONS WARNING ISSUED.